DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al (US Pub. 2019/0158994) (Eff filing date of app: 5/27/2015) (Hereinafter Gross).

As to claims 1, 8, and 15, Gross teaches a system comprising: 
a memory to store instructions (see p. 7, Memory and p. 603, memory 102); and 
a processing device, operatively coupled to the memory, to execute the instructions to perform operations comprising: 
identifying a first indication associated with a first source system of a plurality of source systems, the first indication corresponding to a first data suggestion associated with a first portion of entity data associated with an entity system (see p. 1597,  “The electronic device can receive (34_902) a message (e.g., FIG. 34_6D, email in message portion 34_614) and identify (34_904), in the received message, an entity (e.g., FIG. 34_6D, “John Appleseed”) and contact information (e.g., FIG. 34_6D, “405-123-6633”) associated with the entity” and p. 1535, calendar events…); 
identifying a second indication associated with a second source system of the plurality of source systems, the second indication corresponding to a second data suggestion associated with the first portion of the entity data associated with the entity system (see p. 2026, “The data sources 37_714 can include information for past communications. The data sources can include events 37_716, searches 37_718, contacts found 37_720, recent activity 37_722, collection daemon 37_724, communication history” and p. 1535); 
generating an interface comprising an integrated set of data suggestions, wherein the integrated set of data suggestions comprises the first data suggestion and the second data suggestion (see p. 76, “he home screen includes (i) a first portion including one or more user interface pages for launching a first set of applications available on the electronic device and (ii) a second portion, that is displayed adjacent to the first portion…” and p. 1566); 
receiving, via the interface, input data from the entity system, wherein the input data indicates an acceptance of the first data suggestion (see p. 1545, “…user provide an additional input…”); 
applying the first data suggestion to the first portion of the entity data (see p. 1559, “Device 34_500 can store event information 34_520B locally on device 34_500, and refrain from synchronizing event information 34_520B to remote databases until event information 34_520B is changed from suggested state 34_540 to added state 34_550. In other embodiments, event information 34_520B can be updated to remote databases while in suggested state 34_540.”); and 
storing an updated first portion of the entity data comprising the first data suggestion applied to the first portion of the entity data (see p. 1559, “Device 34_500 can store event information 34_520B locally on device 34_500, and refrain from synchronizing event information 34_520B to remote databases until event information 34_520B is changed from suggested state 34_540 to added state 34_550. In other embodiments, event information 34_520B can be updated to remote databases while in suggested state 34_540.”).

As to claims 2, 9, and 16, Gross teaches  the operations further comprising: 
generating, based on one or more routing rules, a notification associated with the first data suggestion and the second data suggestion (see p. 1868, “Other than outputting a suggested application and a suggested action to the user interface 36_324 in one notification…” and  p. 1535); and
transmitting, based on the one or more routing rules, the notification to one or more user systems associated with the entity system (see p. 1868, 1535, “The present disclosure addresses this problem by providing an electronic device that automatically suggests contacts and calendar events for users based on their messages. The device can analyze a user's messages for contact and event information and automatically generate or update suggested contacts and calendar events for the user based on this information. The suggested contacts and calendar events can be searchable as if they were manually entered by the user, and the user can choose to add or ignore the suggested contacts and calendar events”; and 1973).

As to claims 3, 10, and 17, Gross teaches  wherein the interface comprises a display of a plurality of sets of data suggestions, wherein each of the sets of data suggestions are associated with an entity and field pair (see p. 1868, “Other than outputting a suggested application and a suggested action to the user interface 36_324 in one notification, prediction engine 36_302 may output two suggested actions to the user interface 36_324 in one notification.” and p. 1604).

As to claims 4, 11, and 20, Gross teaches  wherein the plurality of source systems comprises one or more service provider systems and one or more end-user systems (see p. 2026, “variety of data sources 37_714. The data sources 37_714 can include information for past communications. The data sources can include events 37_716, searches 37_718, contacts found 37_720, recent activity 37_722, collection daemon 37_724, communication history 37_726, and contacts database 37_728….” and p. 1424).

As to claims 5, 12, and 18, Gross teaches  the operations further comprising: 
analyzing a set of accepted data suggestions associated with a set of entity systems to identify a data suggestion trend (see p. 802, “In some embodiments, the device detects user input to scroll the predictions portion (e.g., scroll gesture 970, FIG. 9B) and, in response to detecting the user input to scroll the predictions portion, the device scrolls the predictions portion in accordance with the user input (e.g., scrolls the search interface in a downward direction or scrolls only the predictions portion within the search interface)….”); and 
generating a third data suggestion based on the data suggestion trend (see p. 802, “the predicted news article is optionally selected (in addition to or instead of the location data) based at least in part on the current time (e.g., the user has read similar or related articles more than a threshold number of times (e.g., three times) at around the current time (e.g., the time at which the user provided the search activation gesture that caused the device to display the search interface with the predictions portion 930))”).

As to claims 6, 13, and 19, Gross teaches  the operations further comprising: rejecting the second data suggestion in response to the input data indicating the acceptance of the first data suggestion ( see p. 1868, “Other than outputting a suggested application and a suggested action to the user interface 36_324 in one notification, prediction engine 36_302 may output two suggested actions to the user interface 36_324 in one notification. For instance, prediction engine 36_302 may output a suggested action to play a first song, and a second suggested action to play a second song.”).

As to claims 7 and 14, Gross teaches  wherein the interface comprises information relating to a set of data suggestions relating to a plurality of different entity and field pairs associated with the entity data of the entity system, wherein the interface comprises one or more interactive portions to identify a set of input data indicating an action corresponding to at least a portion of the set of data suggestions (see p. 1597, “The electronic device can receive (34_902) a message (e.g., FIG. 34_6D, email in message portion 34_614) and identify (34_904), in the received message, an entity (e.g., FIG. 34_6D, “John Appleseed”) and contact information (e.g., FIG. 34_6D, “405-123-6633”) associated with the entity. The device can generate (34_906) an indication (e.g., metadata) that the identified contact information is suggested contact information, and display (34_908) a first user interface (e.g., FIG. 34_6A) corresponding to a contact associated with the entity. The first user interface can include a first user interface object (e.g., “Suggestion”) based on the generated indication, indicating that the identified contact information is suggested contact information.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164